NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a notice of allowability with reasons for allowance addressing applicant’s response 24 February 2021.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are cancelled.
Claims 9-21 are pending and examined.

Allowable Subject Matter
Claims 9-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the mechanical locking system being a tongue and groove that interact in the claimed manner, the locking element and locking groove and their respective interrelation, the connections that are formed and the composition and configuration of the strip as claimed and how it extends substantially parallel to the horizontal plane of the panel.  Applicant provided a definition for “horizontal plane” in the specification (paragraph [0009]), and this definition governed in interpretation.


For the above reasons, the following is the final status of the claims:
Claims 1-8 are cancelled.
Claims 9-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649